Citation Nr: 1810665	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-24 239A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to service connection for anxiety.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a disability manifested by headaches, to include as secondary to service-connected major depressive disorder.

4.  Entitlement to service connection for a disability manifested by sleeping problems, to include as secondary to service-connected major depressive disorder.

5.  Entitlement to service connection for a disability manifested by fatigue, to include as secondary to service-connected major depressive disorder.


ORDER

Service connection for anxiety is dismissed.

Service connection for PTSD is dismissed.

Service connection for tension headaches is granted.


FINDINGS OF FACT

1.  During the April 2017 Board hearing, the Veteran withdrew her claim of entitlement to service connection for anxiety.

2.  During the April 2017 Board hearing, the Veteran withdrew her claim of entitlement to service connection for PTSD.

3.  Resolving all doubt in the Veteran's favor, the evidence of record is in equipoise as to whether the Veteran has tension headaches that are secondary to her service-connected major depressive disorder.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal concerning entitlement to service connection for anxiety.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria are met for withdrawal of the appeal concerning entitlement to service connection for PTSD.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for service connection for tension headaches as secondary to the service-connected major depressive disorder, have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from January 1989 to January 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office.
  In April 2017, the Veteran testified before the undersigned at a Board hearing.

I. Withdrawal of Claims

According to 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  During the April 2017 Board hearing, the Veteran unambiguously withdrew the claims of entitlement to service connection for anxiety and PTSD.  Therefore, a "case or controversy" with respect to the issues articulated above does not exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  Accordingly, these matters are dismissed.  

II. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. 
§3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999). 

Service connection may be granted on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995).

The Veteran asserts that she has a disability manifested by headaches that is secondary to her service-connected psychiatric disorder.  A May 1992 service treatment record shows that the Veteran presented for treatment having just learned that her prior boyfriend, who she was dating for several months, was HIV positive.  An October 1993 service treatment record shows that the Veteran presented for treatment with a complaint of intermittent headaches for months.

A March 2012 VA headaches Disability Benefits Questionnaire (DBQ) shows that the Veteran has been diagnosed with tension headaches.  The examiner opined that the Veteran's claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's tension headaches are at least as likely as not related to service, because the Veteran has been suffering from headaches, most likely due to anxiety and stress caused by the fear of contracting or exposure to HIV in service.

In October 2016, the Veteran was granted service connection for major depressive disorder following a September 2016 VA examination in which the examiner provided a positive nexus opinion.  The examiner explained that the Veteran had an intimate relationship with another serviceman and since finding out that he was HIV positive, she has been extremely fearful, distrusting, and depressed ever since.  The examiner further stated that this incident lead to the Veteran's desire to leave the military.

At the April 2017 Board hearing, the Veteran testified to having experienced headaches since May 1993.  She reported taking over-the-counter medication for relief.

The Board finds that secondary service connection is warranted.  In this regard, as discussed, the March 2012 VA examiner found the Veteran's tension headaches were at least as likely as not related to service due to the fear and anxiety she experienced as a result of her in-service incident.  As the Veteran is now service-connected for major depressive disorder, the Board finds that the evidence of record is in equipoise as to whether the Veteran's tension headaches were caused or aggravated by her service-connected major depressive disorder.  Thus, service connection for tension headaches is granted.


REMAND

The Veteran seeks service connection for a sleep problem and fatigue, which she relates as secondary to her service-connected psychiatric disorder.  

With regard to the Veteran's claim for a disability manifested by sleeping problems, VA treatment records show that the Veteran has been prescribed medication, namely Ambien, to manage her sleeping problems.  A May 2016 VA mental health note shows that the Veteran presented for management of depression and anxiety.  She reported insomnia as a symptom.  A September 2016 mental disorders DBQ shows chronic sleep impairment as a symptom of the Veteran's psychiatric disorder.  During the April 2017 Board hearing, the Veteran testified to having problems with sleeping since her in-service incident.

With regard to the Veteran's claim for a disability manifested by fatigue, VA treatment records note a symptom of fatigue.  During the April 2017 Board hearing, the Veteran testified to having problems with fatigue since her in-service incident.

A VA examination or medical opinion has not been obtained in connection with the service connection claims for a disability manifested by sleep problems and fatigue.  The Board notes that it is unclear from the evidence as to whether the Veteran has an independent sleep disability manifested by fatigue with its onset in service, or whether any sleep problems or fatigue are secondary to the Veteran's service-connected major depressive disorder, or whether the any disability manifested by sleep problems or fatigue is a symptom of her service-connected major depressive disorder.  Accordingly, the Board finds that a remand is necessary to obtain a VA examination and opinion to determine whether the Veteran has a current disability manifested by sleep problems and/or a current disability manifested by fatigue that is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep disability.  The Veteran's lay history of symptomatology should be recorded and considered. 

After review of the claims file, the examiner must provide the following information:

(a) diagnose any current sleep disability, to include any disability manifested by fatigue;

(b) whether it is as least as likely as not (at least a 50 percent probability) that any current sleep disability is etiologically related to service; and if not,

(c) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep disability is (i) caused or (ii) aggravated by her service-connected major depressive disorder.
The term "aggravation" means a worsening of the underlying condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, the examiner must attempt to establish the baseline level of severity of the Veteran's sleep disability prior to aggravation by the service-connected major depressive disorder.

If the Veteran does not have a diagnosed sleep disability, the examiner must determine if the Veteran's complaints of sleep problems and/or fatigue are symptoms of the Veteran's service-connected psychiatric disability.

3. After conducting any other development deemed necessary, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Georgia Department of Veteran Services 

Department of Veterans Affairs


